Case 2:19-cv-08580-JFW-MAA Document 42 Filed 03/26/21 Page 1 of 8 Page ID #:1553



   1
        Brandon R. McKelvey (CA Bar No. 217002)
        Email: brandon@medinamckelvey.com
   2    Timothy B. Nelson (CA Bar No. 235279)
        Email: tim@medinamckelvey.com
   3    Kyle W. Owen (CA Bar No. 326335)
        Email: kyle@medinamckelvey.com
   4    MEDINA McKELVEY LLP
   5    925 Highland Pointe Drive, Suite 300
        Roseville, California 95678
   6    Telephone: (916) 960-2211
        Facsimile: (916) 742-5488
   7
   8
        Counsel for Defendant MIDWEST
        CONSTRUCTION SERVICES, INC. dba
   9    TRILLIUM CONSTRUCTION/DRIVERS
  10
  11                          UNITED STATES DISTRICT COURT

  12                        CENTRAL DISTRICT OF CALIFORNIA
  13    BRYANT PATTON, individually and               Case No. 2:19-cv-08580-JFW-MAA
  14    on behalf of all others similarly situated,
                                                      SUPPLEMENTAL DECLARATION
  15                 Plaintiff,                       OF TIMM STURGEON IN
        v.                                            SUPPORT OF MIDWEST
  16
                                                      CONSTRUCTION SERVICES, INC.
  17    MIDWEST CONSTRUCTION                          DBA TRILLIUM
        SERVICES, INC. DBA TRILLIUM                   CONSTRUCTION/DRIVERS’S
  18    CONSTRUCTION/DRIVERS, a                       OPPOSITION TO MOTION TO
  19    California corporation, and DOES 1            REMAND
        through 100, inclusive,
  20
                     Defendant.                       Date:      April 12, 2021
  21                                                  Time:      1:30 pm
  22                                                  Courtroom: 7A

  23                                                  Action Filed:    August 14, 2019
  24                                                  Trial Date:      Not Set

  25
  26
  27
  28
                                                  -1-
         SUPP. DECL. OF TIMM STURGEON IN SUPPORT OF MIDWEST CONSTRUCTION SERVICES, INC. DBA
                                        TRILLIUM CONSTRUCTION/DRIVERS’S NOTICE OF REMOVAL
                                                              CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 42 Filed 03/26/21 Page 2 of 8 Page ID #:1554



   1         I, Timm Sturgeon, hereby declare and state as follows
   2         1.     I have personal knowledge of the facts contained in this declaration
   3   and, if called as a witness, I could and would testify as to their accuracy.
   4         2.     I am currently employed by Midwest Construction Services, Inc.
   5   (“Midwest”) as the President, Secretary and Treasurer. In this capacity, I am
   6   familiar with Midwest’s corporate structure. Midwest is a corporation that was
   7   incorporated in Iowa in 1998. Midwest has its principal place of business in
   8   Kalamazoo, Michigan. This is where Midwest has its corporate offices and where
   9   its officers direct, control, and coordinate Midwest’s activities.
  10         3.     When Midwest incorporated in Iowa in 1998, it was assigned a federal
  11   employer identification number (“FEIN”). Midwest has operated under that FEIN
  12   since 1998 and has never obtained a different FEIN for any other entities. Plaintiff
  13   Bryant Patton (“Plaintiff”) was employed by the Midwest corporation that is
  14   incorporated in Iowa with the corresponding FEIN.
  15         4.     As the President, Secretary and Treasurer for Midwest, I also have
  16   access to work files and pay information regarding workers placed by Midwest in
  17   California on temporary assignments as truck drivers, including the number of
  18   workers placed, the pay rates for these workers, and the number of pay periods
  19   worked by these workers.
  20         5.     I have personally reviewed Plaintiff’s file, which includes information
  21   that he submitted to Midwest prior to and during his temporary assignments. His
  22   file shows that he has, without exception, listed a California address as his current
  23   address.
  24         6.     I understand that the Complaint in this lawsuit alleges certain wage
  25   and hour violations occurred in California during the period from August 14, 2015
  26   to the present (“the relevant period”). I also understand that Plaintiff seeks to
  27   represent a class of workers defined in the Complaint as “[a]ll persons who at any
  28   ///
                                                  -2-
         SUPP. DECL. OF TIMM STURGEON IN SUPPORT OF MIDWEST CONSTRUCTION SERVICES, INC. DBA
                                        TRILLIUM CONSTRUCTION/DRIVERS’S NOTICE OF REMOVAL
                                                              CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 42 Filed 03/26/21 Page 3 of 8 Page ID #:1555



   1   time during the Class Period performed work for Defendant as truck drivers in the
   2   State of California” (“putative class members”).
   3         7.     In order to prepare this declaration, I reviewed information on
   4   Midwest’s computer system called Crystal Report Writer. Crystal Report Writer is
   5   a relatively simple report generating system that gathers information that is input
   6   manually into printable reports. Midwest manually inputs information from written
   7   time sheets into its computer system, and Crystal Report Writer helps Midwest
   8   print reports with information that is manually inputted into the computer system.
   9   Crystal Report Writer contains information identifying when temporary workers
  10   were placed for temporary assignments in California, what they were paid, and the
  11   number of hours that the temporary workers recorded as work time, meaning the
  12   time that they recorded that they were actually working. At the direction of our
  13   legal counsel and with my permission, various reports were run through the Crystal
  14   Report Writer system to determine (1) the number of potential class members (as
  15   defined in Plaintiff’s complaint) from August 14, 2015 to September 6, 2019 (the
  16   date of the last pay period when the information was pulled), and (2) the number of
  17   hours that these workers recorded as work time during this period (which excluded
  18   time for vacation, paid time off, sick time, etc.). These reports only included non-
  19   exempt, hourly workers who worked as truck drivers. I reviewed the reports and
  20   the results of the reports to make sure they were properly run and contained true
  21   and accurate information. Based on my review of the Crystal Report Writer
  22   reports, I was able to determine that there were at least 1,061 non-exempt, hourly
  23   workers who worked as truck drivers in California that fit Plaintiff’s alleged class
  24   definition from August 14, 2015 to September 6, 2019. True and correct copies of
  25   the Crystal Report Writer reports that I reviewed that showed that there were 1,061
  26   non-exempt, hourly worker who worked as truck drivers in California that fit
  27   Plaintiff’s alleged class definition from August 14, 2015 to September 6, 2019 are

  28   attached to this declaration as Exhibit A.
                                                 -3-
         SUPP. DECL. OF TIMM STURGEON IN SUPPORT OF MIDWEST CONSTRUCTION SERVICES, INC. DBA
                                        TRILLIUM CONSTRUCTION/DRIVERS’S NOTICE OF REMOVAL
                                                              CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 42 Filed 03/26/21 Page 4 of 8 Page ID #:1556



   1         8.     At the direction of our legal counsel and with my permission, reports
   2   were also run from Midwest’s Crystal Report Writer system to determine the
   3   number of hours that the potential class members worked from August 14, 2015 to
   4   September 6, 2019. These reports revealed a total of 865,286.40 hours worked by
   5   the potential class members from August 14, 2015 to September 6, 2019. The
   6   amount of hours worked only included hours that the potential class members
   7   actually worked and did not include hours for vacation, paid time off, sick time, etc.
   8   True and correct copies of the reports run from the Crystal Report Writer system,
   9   showing the numbers of hours worked by the potential class members from August
  10   14, 2015 to September 6, 2019 are attached to this declaration as Exhibit B.
  11         9.     The Crystal Report Writer System does not contain information
  12   regarding the number of hours that the potential class members worked on a daily
  13   basis. Instead, the payroll department manually inputs the weekly hours a potential
  14   class member worked from the potential class member’s time sheets. Therefore,
  15   the only way to determine the number of hours that a potential class member
  16   worked on a particular day is to manually review that potential class member’s time
  17   sheet. There are tens of thousands of time sheets during the potential class period.
  18   These time sheets are stored in several filing cabinets and boxes in Midwest’s office
  19   in Roseville, California. It would take an enormous amount of manpower to
  20   manually pull all of the time sheets from these filing cabinets and boxes, organize
  21   them, scan them onto a computer system, review them, and organize the
  22   information contained in the time sheets. I estimate that it took approximately 8
  23   hours to pull the sample of 100 time sheets from these filing cabinets and boxes. It
  24   took several additional hours to organize them and scan them into the computer
  25   system. At this rate, I estimate that it would take several weeks to retrieve all of the
  26   timesheets from the filing cabinets and boxes, organize them, and scan them into
  27   the computer system.

  28   ///
                                                  -4-
         SUPP. DECL. OF TIMM STURGEON IN SUPPORT OF MIDWEST CONSTRUCTION SERVICES, INC. DBA
                                        TRILLIUM CONSTRUCTION/DRIVERS’S NOTICE OF REMOVAL
                                                              CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 42 Filed 03/26/21 Page 5 of 8 Page ID #:1557



   1         10.    To arrive at the number of workdays worked by class members from
   2   August 14, 2015 to September 6, 2019, I had staff gather and review a random
   3   sample of 100 time sheets from potential class members during the potential class
   4   period. These time sheets consisted of 25 time cards from each of the following
   5   years: 2016, 2017, 2018, and 2019. There were a total of approximately 83
   6   different employees represented in this sample of 100 time sheets. This sample of
   7   100 time sheets were from approximately 38 different clients that were identifiable,
   8   and there were 18 time sheets were the identity of the client was either illegible or
   9   was missing from the time sheet. From these 100 time sheets, we determined that
  10   the average number of hours worked per day was 9.14 hours. Therefore, to
  11   calculate the number of workdays, we took the total number of hours worked
  12   (865,286.40 hours) and divided this by the average number of hours worked per
  13   day from our review of the random sample of time sheets (9.14 hours). This
  14   amounted to 94,670.3 workdays. I reviewed these reports and the queries and
  15   analysis run on these reports and I believe these numbers are a true and accurate
  16   reflection of the information in Crystal Report Writer. True and correct copies of
  17   the 100 time sheets that were gathered and reviewed are attached to this declaration
  18   as Exhibit C.
  19         11.    At the direction of our legal counsel and with my permission, Crystal
  20   Report Writer information was also analyzed to determine a weighted average
  21   hourly rate for all potential class members during the relevant time period. This
  22   analysis was performed by calculating the total number of recorded work hours for
  23   each potential class member (meaning the hours that the potential class member
  24   actually worked and excluding time for vacation, paid time off, sick time, etc.) from
  25   August 14, 2015 to September 6, 2019, multiplied by each potential class member’s
  26   hourly rate, and then divided by the total number or recorded work hours, which
  27   allowed us to calculate the weighted average. The weighted average hourly rate

  28   based on the analysis of Crystal Report Writer information was $22.16 per hour.
                                                 -5-
         SUPP. DECL. OF TIMM STURGEON IN SUPPORT OF MIDWEST CONSTRUCTION SERVICES, INC. DBA
                                        TRILLIUM CONSTRUCTION/DRIVERS’S NOTICE OF REMOVAL
                                                              CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 42 Filed 03/26/21 Page 6 of 8 Page ID #:1558



   1   The analysis did not include any additional payments in the calculations, other than
   2   the base hourly rate. I reviewed these reports and the queries and analysis run on
   3   these reports and I believe these numbers are a true and accurate reflection of the
   4   information in Crystal Report Writer. A true and correct copy of the Crystal Report
   5   Writer that was analyzed to determine the average hourly rate for all potential class
   6   members from August 14, 2015 to September 9, 2019 is attached to this declaration
   7   as Exhibit D.
   8         12.    In addition, my staff analyzed the random sample of 100 time sheets
   9   from the potential class period to determine the number of days where the hours
  10   worked exceeded 3.5 hours, 5 hours, and 8 hours. These 100 time sheets contained
  11   a total of 418 workdays. Of these 418 workdays, 415 workdays had more than 3.5
  12   hours of worktime recorded (99.3%), 413 workdays had more than 5 hours of
  13   worktime recorded (98.8%), and 253 of these workdays had more than 8 hours of
  14   worktime recorded (60.5%).
  15         13.    My understanding is that Plaintiff’s Complaint alleges he is “separated
  16   from” Midwest as a Midwest worker. Plaintiff’s temporary assignment ended on or
  17   about February 2019 and he has not been placed in a temporary assignment since
  18   then. To determine the number of potential class members who Plaintiff alleges are
  19   like him and are “separated from” Midwest, Crystal Report Writer information was
  20   analyzed at the direction of our legal counsel and with my permission to identify
  21   the number of potential class members whose temporary assignments ended
  22   between August 14, 2016 and August 14, 2019, meaning they worked for Midwest
  23   at some point after August 14, 2016, but did not have any assignments with
  24   Midwest after July 14, 2019 (more than 30 days before the Complaint was filed).
  25   The analysis revealed that there were at least 720 potential class members whose
  26   temporary assignments ended from August 14, 2016 to August 14, 2019. These
  27   720 potential class members were typically scheduled for shifts of at least 8 hours

  28   during the relevant time period. I reviewed these reports and the queries and
                                                 -6-
         SUPP. DECL. OF TIMM STURGEON IN SUPPORT OF MIDWEST CONSTRUCTION SERVICES, INC. DBA
                                        TRILLIUM CONSTRUCTION/DRIVERS’S NOTICE OF REMOVAL
                                                              CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 42 Filed 03/26/21 Page 7 of 8 Page ID #:1559



   1   analysis run on these reports and I believe these numbers are a true and accurate
   2   reflection of the information in Crystal Report Writer. A true and correct copy of
   3   the Crystal Report Writer report showing the information that was used to calculate
   4   the number of employees “separated from” Midwest from August 14, 2016 to
   5   August 14, 2019 is attached to this declaration as Exhibit E.
   6         14.    As part of preparing this declaration, my staff reviewed the prior
   7   reports that were run from Crystal Report Writer to verify the number of wage
   8   statements that Midwest provided to truck drivers in California from August 14,
   9   2018 to September 6, 2019. This was done to verify the numbers that were
  10   provided in my prior declaration. Workers placed in temporary assignments by
  11   Midwest, are paid on a weekly basis, with pay days every Friday. Between August
  12   14, 2018 and September 6, 2019, each potential class member would have received,
  13   at the time of payment, an itemized statement that contained the hours worked, the
  14   rates of pay, and other items of information. There were approximately 460
  15   potential class members from August 14, 2018 to September 6, 2019, who worked a
  16   total of approximately 7,218 pay periods cumulatively during this period and
  17   therefore received approximately 7,218 wage statements during this period. These
  18   numbers are lower than my previous declaration due to a calculation error that was
  19   discovered during the preparation of this declaration. I reviewed these reports and
  20   the queries and analysis run on these reports and I believe these numbers are a true
  21   and accurate reflection of the information in Crystal Report Writer. A true and
  22   ///
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///

  28   ///
                                                -7-
         SUPP. DECL. OF TIMM STURGEON IN SUPPORT OF MIDWEST CONSTRUCTION SERVICES, INC. DBA
                                        TRILLIUM CONSTRUCTION/DRIVERS’S NOTICE OF REMOVAL
                                                              CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 42 Filed 03/26/21 Page 8 of 8 Page ID #:1560
